Exhibit 10.3


Amendment of the
Amended and Restated Employment Agreement


This Amendment of the Amended and Restated Employment Agreement (this
“Amendment”) is entered into on August 14, 2015 by and among Southcoast
Community Bank, a South Carolina-chartered bank (the “Bank”), Southcoast
Financial Corporation, a South Carolina corporation (the “Company”), and L.
Wayne Pearson (the “Employee”).


Whereas, the Bank, the Company, and the Employee entered into an Amended and
Restated Employment Agreement dated as of August 14, 2008, and


Whereas, the Bank, the Company, and the Employee desire now to amend the August
14, 2008 Amended and Restated Employment Agreement, specifically the provision
governing the time and form of payment for employment termination.


Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Bank, the Company, and the Employee hereby agree as follows.


1.           Amendment of Section 6(a)(ii).  Subsection 6(a)(ii) of the Amended
and Restated Employment Agreement governs compensation and benefits payable to
the Employee after termination other than for Cause, subparagraph (A) governing
termination at any time by the Bank or the Company for any reason or for no
reason and subparagraph (B) governing resignation by the Employee within 24
months after a Change in Control.  The Bank, the Company, and the Employee
desire to amend Subsection 6(a)(ii) so that compensation and benefits payable on
account of termination are payable in the same form and at the same time
regardless of whether termination occurs before or at any time after a Change in
Control and regardless of whether termination is a voluntary termination by the
Employee with Good Reason within 24 months after a Change in Control or an
involuntary termination of the Employee by the Bank or the Company without cause
at any time.  The Bank, the Company, and the Employee intend by this Amendment
to make no change in the Amended and Restated Employment Agreement regarding
termination for Cause.  In addition, the Bank, the Company, and the Employee do
not intend by this Amendment to create an entitlement to severance for voluntary
termination with Good Reason before a change in control occurs or 24 months or
more after a Change in Control occurs.  Accordingly, the Bank, the Company, and
the Employee hereby amend Subsection 6(a)(ii) so that in their entirety
paragraphs (A) through (D) of Subsection 6(a)(ii) are as follows, with no change
in paragraph (E) and no change in any other provision of Section 6.  For ease of
reference, new text appears in blue and is italicized.  Deleted text is retained
solely for clarification in this Amendment document but is struck through and
appears in red –


(ii)           Termination Other Than For Cause.


(A)           The Employee’s employment may be terminated at any time for any
reason or for no reason in the sole discretion of the Company or the Bank.
 
 
 

--------------------------------------------------------------------------------

 


Compensation and Benefits to be provided. Except as otherwise limited herein or
as otherwise limited by the regulations of the Federal Deposit Insurance
Corporation, the Bank or the Company agrees that, in the event of its
termination of the Employee’s employment other than for Cause prior to the
expiration of the term of this Agreement, pursuant to this Subsection
6(a)(ii)(A), the Employee shall be entitled to (1) Employee’s Full Annual
Compensation (as hereinafter defined), and (2) the Benefits provided for in
Subsection 6(a)(ii)(D) of this Agreement, as such Full Annual Compensation and
Benefits are in effect immediately prior to termination, for the remaining term
of this Agreement, unless the Employee shall become disabled as described in
Subsection 4(f) hereof, in which case the provisions of Subsection 4(f) shall
apply. Compensation to be paid pursuant to this Subsection 6(a)(ii)(A) and
Benefits required to be paid in cash pursuant to Subsection 6(a)(ii)(D) shall be
paid in equal monthly installments over the remaining term of this Agreementin a
lump sum five (5) business days after the Date of Termination (as defined in
Subsection 6(d)) and shall not be reduced to account for the time value of money
or discounted to present value.


(B)           Any resignation by the Employee with a Date of Termination (as
defined in Subsection 6(d)) at any time within 24 months following a Change in
Control of the Bank or the Company (as hereinafter defined) shall constitute an
involuntary termination of employment by the Bank and the Company other than
Termination for Cause and shall entitle Employee to the compensation and
benefits provided for in this Subsection 6(a)(ii)(B), but only if such
resignation is preceded by one or more of the following events that occurs after
the Change in Control: (1) a material decrease in Employee’s base compensation
provided for under this Agreement; (2) any material decrease, or series of
decreases which taken as a whole are material, in the nature or scope of the
Employee’s duties, responsibilities and authorities, without the written consent
of the Employee as to each and every such decrease, from the greater of those
duties, responsibilities or authorities being exercised and performed by the
Employee immediately prior to the date of the Change in Control; (3) any attempt
by the Bank or the Company to relocate the Employee to a location outside of
Mount Pleasant, South Carolina without his written consent thereto given not
more than one (1) year prior thereto; or (4) any other action or inaction that
constitutes a material breach of this Agreement by the Company or the
Bank.  Employee’s termination of his employment for any of the foregoing reasons
shall constitute termination of employment for “Good Reason.”


Notice and Cure period.  In order for the Employee’s resignation for Good Reason
to constitute an involuntary termination of employment by the Bank or the
Company, the Employee must give a Notice of Termination to the Company or the
Bank setting forth the existence of one or more of the conditions described
above in this Subsection 6(a)(ii)(B) within 90 days after the initial existence
of the condition, and the Company and the Bank shall have 30 days thereafter to
remedy the condition.


Compensation and Benefits to be provided.  The compensation and benefits which
shall be paid and provided, respectively, to the Employee pursuant to this
Subsection 6(a)(ii)(B) shall be (1) three (3) times the Employee’s Full Annual
Compensation, plus (2) the Benefits provided for in Subsection 6(a)(ii)(D) of
this Agreement for a period of three (3) years after the Date of Termination.
Compensation and benefits required to be paid or furnished pursuant to this
Subsection 6(a)(ii)(B) shall be reduced by compensation paid and benefits
furnished to the Employee between the effective date of the Change in Control
and the Date of Termination. Compensation to be paid pursuant to this Subsection
6(a)(ii)(B) and Benefits required to be paid in cash pursuant to Subsection
6(a)(ii)(D) shall be paid in a lump sum within five (5) business days after the
Date of Termination and shall not be reduced to account for the time value of
money or discounted to present value. Benefits to be paid or provided pursuant
to this Subsection 6(a)(ii)(B) shall be paid or provided as set forth in
Subsection 6(a)(ii)(D).


The payments to be made and the benefits to be provided pursuant to Subsection
6(a)(ii)(A) or this Subsection 6(a)(ii)(B) shall be made and provided
notwithstanding any other employment obtained by Employee.


(C)           “Full Annual Compensation” as used in this Subsection 6(a)(ii)
shall mean (1) Employee’s basic annual salary on the Date of Termination or, if
greater and following a Change in Control, Employee’s basic annual salary
immediately prior to the Change in Control, plus (2) the average of any bonuses
and other non-equity compensation paid for the three calendar years immediately
preceding the Date of Termination.


(D)           In every case where the Employee is entitled to receive benefits
in accordance with this Subsection 6(a)(ii), “Benefits” shall mean and be
limited to life insurance, health and dental insurance, and disability insurance
as in effect immediately preceding the Date of Termination or, if greater,
immediately preceding the effective date of a Change in Control, and shall also
mean the pre-tax cash value of all retirement plan contributions made by the
Company or the Bank for the benefit of the Employee for the calendar year
immediately preceding the Date of Termination. Such Benefits may, at the option
of the Bank, the Company or any successor thereto, be provided by (1) a
continuation of the Benefits without diminution, (2) substitution of other
policies, plans, goods or services affording substantially identical coverage or
value, or (3) cash payment inBenefits are payable in a lump sum in cash and are
calculated as the amount it would cost to provide the policies, plans, goods or
services affording substantially identical coverage or value to the Employee,
plus the pre-tax cash value of all retirement plan contributions.


 
2

--------------------------------------------------------------------------------

 
2.           Amendment of Section 11.  By this Amendment the Bank, the Company,
and the Employee hereby confirm that for any termination within 24 months after
a Change in Control for which compensation and benefits are payable under
Subsection 6(a)(ii)(A) or Subsection 6(a)(ii)(B) the restrictive covenants of
Section 11 against soliciting the business or patronage of Bank customers or
subsidiary customers and against seeking or assisting others to persuade
employees to discontinue employment do not apply.  By this Amendment the Bank,
the Company, and the Employee intend to make no change in or to diminish any
other obligations of the Employee under Section 11, including the Employee’s
obligation to maintain the confidentiality of customer lists, prices, secrets,
or other Confidential Information of the Bank, the Company, or their
subsidiaries or affiliates.


3.           Responsibility under Internal Revenue Code section
409A.   Notwithstanding any other provision in this Amendment or the Amended and
Restated Employment Agreement, neither the Company, its affiliates and its
subsidiaries nor any of their employees, officers, directors, agents, attorneys,
successors or assigns shall be liable to the Employee or any other person if the
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any amount, payment or benefit
under the Amended and Restated Employment Agreement, this Amendment or any other
agreement between the parties is subject to taxes, penalties or interest as a
result of failing to comply with Section 409A of the Internal Revenue Code.


4.           The Amended and Restated Employment Agreement remains in full force
and effect.  As amended by this Amendment, the August 14, 2008 Amended and
Restated Employment Agreement remains in full force and effect.


5.           Use of defined terms.  All terms used but not defined in this
Amendment are used as defined in the August 14, 2008 Amended and Restated
Employment Agreement.


In Witness Whereof, the Employee and duly authorized officers of the Bank and
the Company executed this Amendment as of the date first written above.
 
 
[Signatures Omitted]
 
 
 
 
 
 
 
3